Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7-8, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US 20200250295) in view of Luo (WO 2018090331) and Oberhauser et al. (US 20190222575).

Referring to claims 1, 7, and 13,

Padmanabhan, which is directed to protecting consumer data privacy using SOLID, blockchain and IPFS integration discloses, 

 (Claim 1)A system comprising a shared node of a blockchain platform, the shared node comprising: a memory; and one or more processors communicatively coupled to the memory and configured to: (Padmanabhan Figure 1 illustrating multiple customer organization communicating through a network to a host organization which interfaces with a blockchain. host organization, in which the system includes: a memory to store instructions; a processor to execute instructions; in which the processor is to execute a shared ledger interface to a shared ledger on behalf of a plurality of authorized network participants for the shared ledger, in which the shared ledger persists data via a plurality of distributed shared ledger nodes; in which the processor is to generate a network org within the shared ledger to store the data on behalf of a founder org as a first one of the plurality of authorized network participants.)

(Claim 13) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising (Padmanabhan Figure 1 illustrating multiple customer organization communication through a network to a host organization which interfaces with a blockchain. Padmanabhan paragraph 156 there is non-transitory computer-readable storage media having instructions stored thereupon that, when executed by a processor of a system having at least a processor and a memory therein, the instructions cause the system to perform operations including: operating an interface to a shared ledger on behalf of a plurality of authorized network participants for the shared ledger, in which the shared ledger persists data via a plurality of distributed shared ledger nodes.)

wherein the entity is one of a plurality of entities supported by the shared node (Padmanabhan Figure 1 illustrating multiple customer organizations communication through a network to a host organization which interfaces with a blockchain. Padmanabhan paragraph 156 there is a system to execute at a host organization, in which the system includes: a memory to store instructions; a processor to execute instructions; in which the processor is to execute a shared ledger interface to a shared ledger on behalf of a plurality of authorized network participants for the shared ledger, in which the shared ledger persists data via a plurality of distributed shared ledger nodes; in which the processor is to generate a network org within the shared ledger to store the data on behalf of a founder org as a first one of the plurality of authorized network participants.)

select first policies or access privileges from a plurality of policies or access privileges corresponding to the plurality of entities supported by the shared node based on the entity identifier, wherein the selected first policies or access privileges are specific to the entity identified by the entity identifier; (Padmanabhan 61 teaching in one embodiment, a database system 130 includes databases 155A and 155B, for example, to store application code, object data, tables, datasets, and underlying database records including user data on behalf of customer organizations 105A-C (e.g., users of such a database system 130 or tenants of a multi-tenant database type database system or the affiliated users of such a database system). Padmanabhan paragraph 67 teaching incoming requests 115 received at web-server 175 may specify which services from the host organization 110 are to be provided, such as query requests, search request, status requests, database transactions, graphical user interface requests and interactions, processing requests to retrieve, update, or store data on behalf of one of the customer organizations 105A-C, code execution requests, and so forth. Web-server 175 may be responsible for receiving requests 115 from various customer organizations 105A-C via network 125 on behalf of the query interface 180 and for providing a web-based interface or other graphical displays to an end-user user client device 106A-C or 115. Padmanabhan paragraph 111 teaching according to a particular embodiment, a tenant-focused network org or a tenant focused shared ledger 157 is provided, again internal to the host organization 110 (and specifically the blockchain services interface 190 of the host organization) in which all users are controlled by each respective customer organization rather than being controlled by a centralized customer. Stated differently, there may be tenant-specific customer control, such that any user for a given instance of the shared ledger 157 is controlled by the tenant or customer org having authority over that instance of the shared ledger 157. In such a way, there can be multiple instances of the shared ledger 157, each having its user-set controlled by a specific customer org, without having to negotiate or rely upon any other customer org, tenant, or any other entity to approve or deny user inclusion. Padmanabhan paragraphs 125-126 teaching according to the operations of another embodiment, the permissions defined by the metadata for each of the partner orgs include one or more of: write access to the metadata at the request of one of the partner orgs, the write access to the metadata granted by the founder org; and write access to the data stored by the network org at the request of one of the partner orgs, the write access to the data granted by the founder org. According to the operations of another embodiment, the permissions defined by the metadata for each of the partner orgs include permission to create new users associated with one of the partner orgs. Padmanabhan paragraph 163 teaching according to a particular embodiment, each of the founder orgs and the partner orgs are an existing customer organization or tenant of the host organization and are thus enabled, through participation with the shared ledger as an authorized network participant, to define their own access controls for themselves and for their users, without having to solicit administrative support from the host organization. Padmanabhan paragraph 174 teaching the network formation manager 132 permits users to define what entities (e.g., applications, etc.), partners, tenants, users, customer organizations, etc., have access to the information written into the blockchain via their application. Padmanabhan paragraph 181 teaching the consent management 157A and 157B permits the customer org utilizing the shared ledger 157 to define which entities, users, partners, customer orgs, etc. have authority to reference, read, write, update, or delete transactions associated with a defined application as well as permit those same entities, users, partners, customer orgs, etc., to grant authority for their data to be referenced. The metadata definition deployment 157C module permits defined metadata to be written to the blockchain in question or written into the shared ledger 157 as an asset or as a coin, subsequent to which, entities, applications, and any code interacting with information for which metadata has been defined must be in compliance with the defined metadata, and may be forced into compliance via smart contract execution which performs metadata compliance validation.)

and write the data to the blockchain platform upon successful validation of the identity of the user and based on the selected first policies or access privileges established for the entity.  (Padmanabhan paragraph 174 teaching the network formation manager 132 permits users to define what entities (e.g., applications, etc.), partners, tenants, users, customer organizations, etc., have access to the information written into the blockchain via their application. Padmanabhan paragraph 181 teaching the consent management 157A and 157B permits the customer org utilizing the shared ledger 157 to define which entities, users, partners, customer orgs, etc. have authority to reference, read, write, update, or delete transactions associated with a defined application as well as permit those same entities, users, partners, customer orgs, etc., to grant authority for their data to be referenced. The metadata definition deployment 157C module permits defined metadata to be written to the blockchain in question or written into the shared ledger 157 as an asset or as a coin, subsequent to which, entities, applications, and any code interacting with information for which metadata has been defined must be in compliance with the defined metadata, and may be forced into compliance via smart contract execution which performs metadata compliance validation.)

Padmanabhan does not explicitly disclose (Claim 1) wherein the blockchain platform includes shared nodes and non-shared nodes, the shared nodes including the shared node, and wherein the shared node is controlled by a first entity of a plurality of entities participating in the blockchain platform and a second entity of the plurality of entities (Claims 1, 7, 13) receive a request to write data to the blockchain platform, wherein the request comprises a user identifier and an entity identifier, the user identifier including a first portion that comprises information identifying a user and a second portion that comprises an attribute corresponding to an entity associated with the entity identifier, and wherein the user identifier is associated with a user;

	However Luo, which is directed to a blockchain network, an article transacting method and apparatus, and node device teaches:

(Claim 1) wherein the blockchain platform includes shared nodes and non-shared nodes, the shared nodes including the shared node, and wherein the shared node is controlled by a first entity of a plurality of entities participating in the blockchain platform and a second entity of the plurality of entities (Luo page 6 lines 25-28 teaching similarly, in order to facilitate the tracking of the problem, in one embodiment, when the shared node broadcasts the information of the verification failure, the shared node carries both the number of authorized nodes for successful transaction verification and the number of authorized nodes for which transaction verification fails.  Luo page 6 lines 46-50 teaching in another embodiment of the present invention, if the transaction involves multiple blockchains, and the transaction request is issued by any authorized node (non-shared node) in a blockchain, the shared node that receives the transaction request, The transaction request is sent to nodes in other blockchains involved in the default item transaction, such that the transaction request can be published to nodes in all of the blockchains involved.” See Figure 1 illustrating the non-shared nodes (for example 101, and 104) interacting with the shared node (103) or the non-shared nodes (101 and 109) interacting with the shared node (107).) The examiner is interpreting that the non-shared nodes, also referred as the authorized node, communicate with the shared node that operates in two or more blockchains owned by different entities participating in the overall blockchain network.)

(Claims 1, 7, 13) receive a request to write data to the blockchain platform, wherein the request comprises a user identifier and an entity identifier, the user identifier including a first portion that comprises information identifying a user and a second portion that comprises an attribute corresponding to an entity associated with the entity identifier, and wherein the user identifier is associated with a user; (Luo page 5 lines 7-10 teaching a transaction request is generated when there is an item transaction demand. The transaction request includes: transaction item information, transaction information and transaction amount. The information of both parties of the transaction includes: identity information, account information (including account balance, account name, etc.) Luo page 6 lines 46-50 teaching in another embodiment of the present invention, if the transaction involves multiple blockchains, and the transaction request is issued by any authorized node (non-shared node) in a blockchain, the shared node that receives the transaction request, The transaction request is sent to nodes in other blockchains involved in the default item transaction, such that the transaction request can be published to nodes in all of the blockchains involved.)

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Padmanabhan and Luo as Luo further develops on a node interfacing with a plurality of blockchains. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo to incorporate wherein the blockchain platform includes shared nodes and non-shared nodes, the shared nodes including the shared node, and wherein the shared node is controlled by a first entity of a plurality of entities participating in the blockchain platform and a second entity of the plurality of entities; receive a request to write data to the blockchain platform, wherein the request comprises a user identifier and an entity identifier, the user identifier including a first portion that comprises information identifying a user and a second portion that comprises an attribute corresponding to an entity associated with the entity identifier, and wherein the user identifier is associated with a user with the motivation of reducing amount of data per node (Luo page 4 line 43 to page 5 line 1) and to incorporate relevant information in the transaction such that it may be verified. (Luo page 5 lines 18-20)

Padmanabhan in view of Luo does not explicitly disclose execute a hash function against at least the entity identifier; validate an identity of the user based on a comparison of the attribute and an output of the hash function.

However Oberhauser, which is directed to managing relationships among digital identities, teaches:

execute a hash function against at least the entity identifier; (Oberhauser paragraph 83 teaching in some embodiments, the PDS may generate an attestation for each attribute (e.g., “belongsTo”) by applying a cryptographic hash function to a value of the attribute (e.g., https://example.org/entities/corporation-A”) to obtain a cryptographic proof of the attribute value. Any suitable cryptographic hash function may be used, as aspects of the present disclosure are not so limited. Moreover, a cryptographic hash function may be applied in any suitable manner (e.g., with or without a randomly generated salt). The resulting attribute attestations may, although need not, be organized into a badge.)

validate an identity of the user based on a comparison of the attribute and an output of the hash function; (Oberhauser paragraph 5 teaching determining whether a cryptographic proof in the at least one attestation is a valid proof of at least one value of the at least one attribute of the second entity, wherein the at least one value of the at least one attribute comprises at least one privilege label of the second entity; Oberhauser paragraph 64 teaching the “management” rule may check that a value of a “belongsTo” attribute of the entity requesting access matches a value of a “belongsTo” attribute of the entity to which access is requested. Oberhauser paragraphs 83-84 teaching in some embodiments, the PDS may generate an attestation for each attribute (e.g., “belongsTo”) by applying a cryptographic hash function to a value of the attribute (e.g., “https://example.org/entities/corporation-A”) to obtain a cryptographic proof of the attribute value. Any suitable cryptographic hash function may be used, as aspects of the present disclosure are not so limited. Moreover, a cryptographic hash function may be applied in any suitable manner (e.g., with or without a randomly generated salt). The resulting attribute attestations may, although need not, be organized into a badge. At act 410, Employee Y's PDS may cause the one or more attribute attestations to be published to a distributed ledger. For instance, in some embodiments, the PDS may request that the corresponding DIR publish the one or more attribute attestations along with suitable metadata (e.g., metadata identifying the cryptographic hash function used to generate the one or more attribute attestations). Oberhauser paragraphs 89-90 teaching returning to act 420 of FIG. 4, Manager Z's PDS may, in some embodiments, check that a cryptographic proof in the attribute attestation is generated from the corresponding received attribute value using an algorithm specified in the attribute attestation. In some embodiments, each received attribute value may be verified, and the corresponding attribute attestation may be checked. If no issue is found, Manager Z's PDS may, at act 425, cause a state of the attribute attestation to be changed to VERIFIED.)

One of ordinary skill in the art would have been motivated before the effective filing date of the claimed invention to combine the invention disclosed in Padmanabhan and Oberhauser as Oberhauser develops on the mechanism for a user associated with an organization to access information as disclosed in Padmanabhan.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo and Oberhauser to incorporate receive a request to write data to the blockchain platform, wherein the request comprises a user identifier and an entity identifier, the user identifier having an attribute corresponding to an entity associated with the entity identifier and wherein the user identifier is associated with a user; execute a hash function against at least the entity identifier; validate an identity of the user based on a comparison of the attribute and an output of the hash function with the motivation of incorporating the entity and user information into the determination of what privileges a user is associated with. (Oberhauser paragraphs (64, 83, and 89-90)

Referring to claims 2, 8, and 14,

Oberhauser further teaches:

(Claim 2) receive a registration request including the user identifier and information identifying the entity associated with the user; (Oberhauser paragraphs 83-84 teaching for instance, the process 400 may be performed between Employee Y and Manager Z in the example of FIG. 2. In some embodiments, as part of an onboarding process, Employee Y may be provided with a device (e.g., smartphone, tablet, or laptop) on which a PDS and a corresponding DIR are already installed. Additionally, or alternatively, Employee Y may be instructed to download and install the PDS and the corresponding DIR onto Employee Y's own device. The PDS and the corresponding DIR may be initialized with appropriate attribute values based on Employee Y's position and/or job duties. At act 405, Employee Y's PDS may prepare one or more attribute attestations. For instance, as discussed above in connection with FIG. 2, Employee Y's PDS may include attributes “belongsTo,” “locatedAt,” “usePolicies,” and “controlPolicies.”)

 generate the attribute based on execution of the hash function against information identifying the entity associated with the user; (Oberhauser paragraphs 83-84 teaching in some embodiments, the PDS may generate an attestation for each attribute (e.g., “belongsTo”) by applying a cryptographic hash function to a value of the attribute (e.g., “https://example.org/entities/corporation-A”) to obtain a cryptographic proof of the attribute value. Any suitable cryptographic hash function may be used, as aspects of the present disclosure are not so limited. Moreover, a cryptographic hash function may be applied in any suitable manner (e.g., with or without a randomly generated salt). The resulting attribute attestations may, although need not, be organized into a badge. At act 410, Employee Y's PDS may cause the one or more attribute attestations to be published to a distributed ledger. For instance, in some embodiments, the PDS may request that the corresponding DIR publish the one or more attribute attestations along with suitable metadata (e.g., metadata identifying the cryptographic hash function used to generate the one or more attribute attestations). Oberhauser paragraphs 89-90 teaching returning to act 420 of FIG. 4, Manager Z's PDS may, in some embodiments, check that a cryptographic proof in the attribute attestation is generated from the corresponding received attribute value using an algorithm specified in the attribute attestation. In some embodiments, each received attribute value may be verified, and the corresponding attribute attestation may be checked. If no issue is found, Manager Z's PDS may, at act 425, cause a state of the attribute attestation to be changed to VERIFIED.)
and attaching the attribute to an identifier to produce the user identifier, wherein attaching the attribute to the identifier comprises combining the attribute with the identifier. (Oberhauser paragraphs 51-52 teaching an identifier for Corporation A may be stored in a “belongsTo” attribute to indicate that Employee Y belongs to Corporation A, and an identifier for Corporation A's factory in Boston (not shown in FIG. 2) may be stored in a “locatedAt” attribute to indicate that Employee Y works at the Boston factory. An illustrative JSON-LD representation of attributes stored in a PDS of Employee Y is shown below:

 
 {

   ″@context″: ″https://example.org/platform-schema″,

   ″@id″: ″https://example.org/entities/employee-Y″,

   ″belongsTo″: [″https://example.org/entities/corporation-A″],

   ″locatedAt″: [″https://example.org/entities/factory-Boston″],

   ″accessPrivileges″: [{

    ″@id″: ″https://example.org/privilege-

labels/$LABEL_DEF_HASH/MEDIUM_SECURITY″,

    ″label″: ″MEDIUM_SECURITY″,

    ″createdAt″: ″2018-01-01T20:00:00Z″

   },{

    ″@id″: ″https://example.org/privilege-

labels/$LABEL_DEF_HASH/AUTOMATION_CONFIG″,

    ″label″: ″AUTOMATION_CONFIG″,

    ″createdAt″: ″2018-01-01T20:00:00Z″

   }]

  }


Oberhauser paragraphs 83-84 teaching in some embodiments, the PDS may generate an attestation for each attribute (e.g., “belongsTo”) by applying a cryptographic hash function to a value of the attribute (e.g., “https://example.org/entities/corporation-A”) to obtain a cryptographic proof of the attribute value. Any suitable cryptographic hash function may be used, as aspects of the present disclosure are not so limited. Moreover, a cryptographic hash function may be applied in any suitable manner (e.g., with or without a randomly generated salt). The resulting attribute attestations may, although need not, be organized into a badge. At act 410, Employee Y's PDS may cause the one or more attribute attestations to be published to a distributed ledger. For instance, in some embodiments, the PDS may request that the corresponding DIR publish the one or more attribute attestations along with suitable metadata (e.g., metadata identifying the cryptographic hash function used to generate the one or more attribute attestations). Oberhauser paragraphs 89-90 teaching returning to act 420 of FIG. 4, Manager Z's PDS may, in some embodiments, check that a cryptographic proof in the attribute attestation is generated from the corresponding received attribute value using an algorithm specified in the attribute attestation. Oberhauser paragraph 136 teaching in some embodiments, upon receiving the ownership transfer request, the previous owner's PDS may confirm that the new owner has indeed acquired the device. For instance, the new owner's PDS may send (e.g., along with the ownership transfer request) a proof that the new owner is physically in possession of the device (e.g., a one-time code associated with the device and included inside the device's packaging), and the previous owner's PDS may check that proof. In this manner, privacy of the new owner may be protected. However, that is not required. In some embodiments, the previous owner's PDS may perform a counterparty check with the new owner's PDS to confirm identity of the new owner (e.g., by requesting that the new owner's PDS send identity-related attribute values, and then checking corresponding attestations on a distributed ledger, for example, in a DIR of the new owner). The previous owner's PDS may then look up a purchase record to confirm that the new owner has indeed acquired the device.”)
(Claims 8 and 14) and providing the user identifier having the attached attribute to the user.  (Oberhauser paragraph 28 teaching in some embodiments, a PDS and a corresponding DIR may be provided directly for an identifiable object. For instance, the identifiable object may be a mobile device hosting the PDS and the corresponding DIR. Oberhauser paragraph 38 teaching additionally, or alternatively, a “guest” policy may be provided to indicate limited access to some data and/or functionalities. For example, an identifier of a PDS of an entity (e.g., a cryptographic key associated with the entity) may be stored, as a policy label, in a “guest” attribute in a PDS of a device. The entity may be a user, an organization or another device. Such “guest” status may allow the entity to access any suitable subset of data and/or functionalities indicated by an entity granting the “guest” status. In some instances, identifiers for multiple entities may be stored in a “guest” attribute, such as identifiers for multiple users. Oberhauser paragraph 140 teaching in some embodiments, if one or more appropriate checks are successful, the device's PDS may update the “owner” attribute to store the new owner's public key. The device's PDS may prepare an attestation for the updated attribute value, and may request that the previous owner's PDS check and sign the attestation. Upon successfully checking and signing the attestation, the previous owner's PDS and/or corresponding DIR may cause the attestation to be in a VERIFIED state on a distributed ledger. This may finalize the ownership transfer, so that the new owner may have full access to the device in the future, whereas the previous owner may no longer have any access. Oberhauser paragraph 141 teaching at act 715, the new owner's PDS may confirm that ownership has indeed been updated, for example, by accessing the device's DIR to check that the attestation was generated based on the new owner's public key and is in a VERIFIED state, and that the previous owner has signed the attestation.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of  Luo and Oberhauser to incorporate (Claim 2) receive a registration request including the user identifier and information identifying the entity associated with the user; generate the attribute based on execution of the hash function against information identifying the entity associated with the user; and attaching the attribute to an identifier to produce the user identifier, wherein attaching the attribute to the identifier comprises combining the attribute with the identifier (Claims 8 and 14) and providing the user identifier having the attached attribute to the user with the motivation of associating a cryptographic proof with a user based on the entity and privileges associated with the user. (Oberhauser paragraphs 51-52 and 83-84)

Referring to claim 21,

Oberhauser further teaches, wherein attaching the attribute to the user identifier comprises concatenating, to the user identifier, an output of execution of the hash function against the information identifying the entity associated with the user. (Oberhauser paragraph 38 teaching for example, an identifier of a PDS of an entity (e.g., a cryptographic key associated with the entity) may be stored, as a policy label, in a “guest” attribute in a PDS of a device. Oberhauser paragraphs 51-52 teaching  an identifier for Corporation A may be stored in a “belongsTo” attribute to indicate that Employee Y belongs to Corporation A, and an identifier for Corporation A's factory in Boston (not shown in FIG. 2) may be stored in a “locatedAt” attribute to indicate that Employee Y works at the Boston factory. An illustrative JSON-LD representation of attributes stored in a PDS of Employee Y is shown below:

 
 {

   ″@context″: ″https://example.org/platform-schema″,

   ″@id″: ″https://example.org/entities/employee-Y″,

   ″belongsTo″: [″https://example.org/entities/corporation-A″],

   ″locatedAt″: [″https://example.org/entities/factory-Boston″],

   ″accessPrivileges″: [{

    ″@id″: ″https://example.org/privilege-

labels/$LABEL_DEF_HASH/MEDIUM_SECURITY″,

    ″label″: ″MEDIUM_SECURITY″,

    ″createdAt″: ″2018-01-01T20:00:00Z″

   },{

    ″@id″: ″https://example.org/privilege-

labels/$LABEL_DEF_HASH/AUTOMATION_CONFIG″,

    ″label″: ″AUTOMATION_CONFIG″,

    ″createdAt″: ″2018-01-01T20:00:00Z″

   }]

  }

Oberhauser paragraph 54 teaching in the above example, a uniform resource location (URL) for a label (e.g., the privilege label “MEDIUM_SECURITY”) includes a hash value referenced by $LABEL_DEF_HASH. This hash value may be generated by applying a selected cryptographic hash function to a definition of the label. This may allow detection of a modification to the definition of the label, for instance, by applying the same cryptographic hash function to a current definition of the label, and comparing a resulting hash value against the hash value in the URL. However, it should be appreciated that aspects of the present disclosure are not limited to using a hash value in a URL for a label.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo and Oberhauser to incorporate wherein attaching the attribute to the user identifier comprises concatenating, to the user identifier, an output of execution of the hash function against the information identifying the entity associated with the user with the motivation of enabling detection of the particular attribute being modified. (Oberhauser paragraph 54)

Claims 3-6, 9-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Padmanabhan (US 20200250295) in view of Luo (WO 2018090331) and Oberhauser et al. (US 20190222575) and Biernat et al. (US 20190340269).

Referring to claims 3, 9, and 15,

Padmanabhan in view of Oberhauser does not explicitly disclose receive feedback data generated by one or more sensors via a network, the feedback data comprising information representative of a condition of one or more components of an asset; and determine an operational state of the asset based at least in part on the feedback data. ((Claims 9 and 15) the operational state of the asset is determined based on one or more specifications of the asset, the one or more specifications generated by a manufacturer of the 100822569.141ACNT.P0020US/1001130599(D20-291/04164-PR-US)asset, one or more suppliers that provided the one or more components to the manufacturer, or both.) 

However Biernat, which is directed to blockchain-enabled industrial devices and associated systems are configured to support the use of industrial blockchains in connection with product and machine tracking, subscription-based industrial services, device lifecycle management, and other function and can collectively service as an industrial blockchain system, teaches:

the one or more processors configured to: receive feedback data generated by one or more sensors via a network, the feedback data comprising information representative of a condition of one or more components of an asset; (Biernat paragraph 40 teaching the control programs executed by industrial controllers can comprise any conceivable type of code used to process input signals read from the industrial devices and to control output signals generated by the industrial controllers. Biernat paragraph 41 teaching that that industrial devices may include input devices that generate data relating to the controlled industrial system such as temperature sensors, flow meters, level sensors, pressure sensors, safety monitoring devices,  manual operator control devices and other such devices.) 

 and determine an operational state of the asset based at least in part on the feedback data ((Claims 9 and 15) the operational state of the asset is determined based on one or more specifications of the asset, the one or more specifications generated by a manufacturer of the 100822569.141ACNT.P0020US/1001130599(D20-291/04164-PR-US)asset, one or more suppliers that provided the one or more components to the manufacturer, or both.) (Biernat paragraph 42 teaching that the industrial controllers can also store persisted data values that can be referenced by the control program and used for control decisions, including but not limited to measured or calculated values representing operational states of a controlled machine or process or captured time series data that is collected during operation of the automation system (such as status information for multiple points in time, diagnostics occurrences, etc.) Some intelligent devices such as motor drives, instruments, or condition monitoring modules- may store datavalues that are used for control and/or visualize states of operation. Biernat paragraph 43 teaching that industrial automation systems may include one or more HMIs that plant personnel to view telemetry and status data associated with the automation system. The display screens can visualize present states of industrial systems or their associated devices using graphical representations of the processes such as by using color or position animations based on state. Biernat paragraphs 44-45 teaching some industrial environments may also include other systems or devices relating to specific aspects of the controlled industrial systems. These may include, for example, a data historian that aggregates and stores production information collected from the industrial controllers or other data sources, enterprise resource planning (ERP) and/or manufacturing execution (MES) systems, work order management systems, or electronic device documentation stores containing electronic documentation for the various industrial devices making up the controlled industrial systems, repositories for machine or process drawings and documentation, vendor product documentation storage, vendor knowledgebases, internal knowledgebases, work scheduling applications, or other such systems, some or all of which may reside on an office network of the industrial environment. The industrial assets that make up a given facility- including industrial controllers, their associated industrial devices, HMIs, peripheral systems such as ERP systems, etc. can generate large amounts of data during plant operation. Much of this information is tracked and recorded by various means in order to document the various manufacturing processes carried out by the assets. For example, data historians, data warehouses, or MES systems are often used to collect and archive manufacturing data generated by the industrial assets. This data may be leveraged to track equipment health statistics, asset lifecycle management, power consumption, or other such factors.)

One of ordinary skill in the art before the effective filing date of the claimed invention would be motivated to combine Padmanabhan with Biernat as the disclosure of Padmanabhan would be applicable to Biernat which recognizes that identity management for organizations, people, and products can ensure the trustworthiness of the participants and the blockchain data (Biernat paragraph 62).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo, Oberhauser, and Biernat to incorporate receive feedback data generated by one or more sensors via a network, the feedback data comprising information representative of a condition of one or more components of an asset; and determine an operational state of the asset based at least in part on the feedback data ((Claims 9 and 15) the operational state of the asset is determined based on one or more specifications of the asset, the one or more specifications generated by a manufacturer of the 100822569.141ACNT.P0020US/1001130599(D20-291/04164-PR-US)asset, one or more suppliers that provided the one or more components to the manufacturer, or both)  with the motivation of determining the status/health of an asset and/or to determine if adjustments/maintenance needs to be performed (Biernat paragraph 43)  and to incorporating such information to track equipment health statistics, asset lifecycle management, power consumption and other such factors based on baseline information provided by a manufacturer or supplier. (Biernat paragraph 45)

Referring to claim 4,

Biernat further teaches wherein the operational state of the asset is determined based on one or more specifications of the asset, the one or more specifications generated by a manufacturer of the asset, one or more suppliers that provided the one or more components to the manufacturer, or both.   (Biernat paragraphs 44-45 teaching some industrial environments may also include other systems or devices relating to specific aspects of the controlled industrial systems. These may include, for example, a data historian that aggregates and stores production information collected from the industrial controllers or other data sources, enterprise resource planning (ERP) and/or manufacturing execution (MES) systems, work order management systems, or electronic device documentation stores containing electronic documentation for the various industrial devices making up the controlled industrial systems, repositories for machine or process drawings and documentation, vendor product documentation storage, vendor knowledgebases, internal knowledgebases, work scheduling applications, or other such systems, some or all of which may reside on an office network of the industrial environment. The industrial assets that make up a given facility- including industrial controllers, their associated industrial devices, HMIs, peripheral systems such as ERP systems, etc. can generate large amounts of data during plant operation. Much of this information is tracked and recorded by various means in order to document the various manufacturing processes carried out by the assets. For example, data historians, data warehouses, or MES systems are often used to collect and archive manufacturing data generated by the industrial assets. This data may be leveraged to track equipment health statistics, asset lifecycle management, power consumption, or other such factors.)

	and the plurality of entities supported by the shared node includes the manufacturer and the one or more suppliers (Biernat paragraph 89 teaching the blockchain systems 1704 can be owned by, or may represent, entities representing different disciplines within the manufacturing, supply, distribution, and/or retail chain, including but not limited to engineering and product development, product manufacturing, product testing, shipping, technical support, business and accounting, etc. Systems 1704 may be associated with producers and manufacturers, suppliers, sub-system suppliers (e.g., OEMs), designers and engineers, retailers, shippers, customers, end consumers, or other such entities. Biernat paragraph 110 teaching other types of entities involved in purchase or leasing of a machine from an OEM can also be included as participants in the industrial blockchain ecosystem. The diverse entities involved in the machine's lifecycle (e.g., designer, OEM, manufacturer, financial institution, etc.) can each be afforded layered levels of access to blockchain data generated for the machine at all stages of its lifecycle (e.g., design, commission, operation, and maintenance).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo, Oberhauser, and Biernat to incorporate wherein the operational state of the asset is determined based on one or more specifications of the asset, the one or more specifications generated by a manufacturer of the asset, one or more suppliers that provided the one or more components to the manufacturer, or both with the motivation of incorporating such information to track equipment health statistics, asset lifecycle management, power consumption and other such factors based on baseline information provided by a manufacturer or supplier. (Biernat paragraph 45)

Referring to claim 5,

Biernat further teaches, wherein the asset comprises a machine or equipment.  (Biernat figure 1 and paragraph 40 teaching that the industrial plant environment includes industrial controllers that are deployed through the environment to monitor and control respective industrial systems or processes relating to product manufacturing, machining, motion control, batch processing, material handling, or other such industrial functions. Industrial controllers typically execute respective control programs to facilitate monitoring and control of industrial devices making up the controlled industrial assets or systems (e.g. industrial machines)).

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo, Oberhauser, and Biernat to incorporate wherein the asset comprises a machine or equipment with the motivation facilitating the monitoring and control of an industrial machine. (Biernat paragraph 40)

Referring to claims 6, 10, and 16, 

Biernat further teaches generate a control signal configured to control operations of the asset; (Biernat figure 1 and paragraph 40 teaching that the industrial plant environment includes industrial controllers that are deployed through the environment to monitor and control respective industrial systems or processes relating to product manufacturing, machining, motion control, batch processing, material handling, or other such industrial functions. Industrial controllers typically execute respective control programs to facilitate monitoring and control of industrial devices making up the controlled industrial assets or systems (e.g. industrial machines)). Biernat paragraph 41 teaching industrial devices include output devices that respond to control signals generated by the industrial controllers.) 

 and transmit the control signal to the asset via the network, wherein the control signal is configured to modify operations of the asset to prevent damage to the asset.  (Biernat paragraph 41 teaching that the output devices respond to control signal generated by the industrial controllers to control aspect of the industrial system. The output devices may include motor drives, pneumatic actuators, signaling devices, robot control inputs, valves, and the like. Biernat paragraph 42 teaching that industrial controllers can communicate with industrial devices over a network. Biernat paragraph 43 teaching HMIs may be configured to allow operators to submit data to specified data rags or memory addresses of the industrial control, thereby providing a means for operators to issue commands to the controlled systems such as cycle start commands, device actuation commands, modify setpoint values, etc.)

It would have been obvious before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo, Oberhauser, and Biernat to incorporate generate a control signal configured to control operations of the asset; and transmit the control signal to the asset via the network, wherein the control signal is configured to modify operations of the asset to prevent damage to the asset with the motivation of facilitating the monitoring and control of industrial machine or processes related to various industrial functions. (Biernat paragraph 40)

Referring to claim 11,

Biernat further teaches generating a work order, the work order comprising information that identifies one or more issues associated with the asset based on the operational state determined using the feedback data; (Biernat paragraph 111 teaching the public and private industrial blockchains can also be used to improve technical support services offered by the OEM or by other support entities. For example if a machine downtime event or other performance issue is reported by the manufacturing entity the blockchain transactions can be examined by the OEM or other technical support entity to determine the state of the customer’s machine at the time of the reported event. Information encoded in the blockchain that may be leveraged by the technical support entity can include, but is not limited to, device identifiers, device configuration data, machine states, etc. The customer's shared blockchain can also log unscheduled maintenance events, skipped lock out/tag out events, or other operator actions that may be useful to technical support entities when tracking a root cause of a reported performance issue.)

and recording the work order to the blockchain.  (Biernat paragraph 144 teaching that ledger based control is not limited to the use of plant-level transactions, for example if the ledger records business-level transactions (i.e. work order information, inventory information etc. and the program execution components can leverage this information as parameters or inputs into control program.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo, Oberhauser, and Biernat to incorporate generating a work order, the work order comprising information that identifies one or more issues associated with the asset based on the operational state determined using the feedback data; and recording the work order to the blockchain with the motivation of providing information relevant to support entities identify root causes of issues associated with an asset. (Biernat paragraph 111) 

Referring to claims 12 and 20,

Biernat further teaches: determining whether a warranty covers one or more repairs resulting from the operational state of the asset; (Biernat paragraph 154 teaching the blockchain search system can also be used to execute actions associated with smart contracts in some embodiments. For example, if a smart contract is between an OEM and a manufacturing entity of the blockchain ecosystem includes a provision for the OEM to replace machine components or devices after a defined number of production cycles (or based on another time-based or event-based criterion, such as total energy consumption, part count, downtime or alarm frequency, a KPI setpoint, etc.), search system can monitor relevant subsets of data logged in blockchains to determine when the trigger for replacing the component has been satisfied.)

 generating a warranty claim when the one or more repairs are covered by the warranty; (Biernat paragraph 105 teaching that in response to determining that information stored in the public ledger satisfies a criterion indicating that the OEM is contractually obliged to perform a component replacement or other maintenance action (in response to execution of a defined number of machine cycles, when the accumulated machine run time exceeds a defined number of operating parts etc.), the blockchain industrial controller signs a contractually binding component order.

and writing the warranty claim to the blockchain. (Biernat paragraph 105 teaching that the blockchain engine in the industrial controller signs a verifiable and contractually binding component replacement order as a transaction in the public blockchain.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo, Oberhauser, and Biernat to incorporate determining whether a warranty covers one or more repairs resulting from the operational state of the asset; generating a warranty claim when the one or more repairs are covered by the warranty; and writing the warranty claim to the blockchain with the motivation of acting on a warranty based on a condition being met. (Biernat paragraph 105)

Referring to claim 18,

Biernat further teaches the operations further comprising executing a smart contract of the blockchain platform based on the operational state of the asset.  (Biernat paragraph 154 teaching that the blockchain search systems can be configured to enforce or execute provisions of a smart contract between entities of an industrial blockchain ecosystem by monitoring for conditions defined by the smart contract or for deviations from agreed provisions of the smart contract, and by executing appropriate notification, reporting, or control actions in line with the smart contract)

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo, Oberhauser, and Biernat to incorporate the operations further comprising executing a smart contract of the blockchain platform based on the operational state of the asset with the motivation of incorporating smart contract that can be executed based on received information from assets to facilitate, such as for example a need to replace a machine component. (Biernat paragraph 154)

Referring to claim 19,

Biernat further teaches, wherein the smart contract is configured to generate a work order comprising information that identifies one or more issues associated with the asset based on the operational state determined using the feedback data, record the work order to the blockchain, and receive information indicating completion of the work order, wherein the information indicting completion of the work order is recorded to the blockchain.  (Biernat paragraph 106 teaching for example an OEM receives and verifies a component replacement order, and in response ships the necessary component to the manufacturing entity. The manufacturing entity installs the replacement component a records a signed confirmation of the replacement in the public blockchain ledger.  Biernat paragraph 111 teaching the public and private industrial blockchains can also be used to improve technical support services offered by the OEM or by other support entities. For example if a machine downtime event or other performance issue is reported by the manufacturing entity the blockchain transactions can be examined by the OEM or other technical support entity to determine the state of the customer’s machine at the time of the reported event. Information encoded in the blockchain that may be leveraged by the technical support entity can include, but is not limited to, device identifiers, device configuration data, machine states, etc. The customer's shared blockchain can also log unscheduled maintenance events, skipped lock out/tag out events, or other operator actions that may be useful to technical support entities when tracking a root cause of a reported performance issue. Biernat paragraph 112 teaching that the machine’s blockchain can record usage and repair information on the manufacturing entity’s intranet. This information can include for example, dates and times at which a maintenance operation was performed, identities of any components or devices that were replaced or reprogrammed, dates and times of lock out/tag out procedures that were followed in connection with a maintenance action, identities of the personnel who performed the maintenance action, etc. The blockchain that records this maintenance information can be maintained on distributed devices within the manufacturing entity's plant intranet, such that any single device on the plant's blockchain network can query the blockchain to obtain maintenance log information for the machine. Biernat paragraph 144 teaching that ledger based control is not limited to the use of plant-level transactions, for example if the ledger records business-level transactions (i.e. work order information, inventory information etc. and the program execution components can leverage this information as parameters or inputs into control program.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed in Padmanabhan in view of Luo, Oberhauser, and Biernat to incorporate wherein the smart contract is configured to generate a work order comprising information that identifies one or more issues associated with the asset based on the operational state determined using the feedback data, record the work order to the blockchain, and receive information indicating completion of the work order, wherein the information indicting completion of the work order is recorded to the blockchain with the motivation of providing information relevant to support entities identify root causes of issues associated with an asset (Biernat paragraph 111) and to record maintenance operations that are performed on the machine and other relevant information pertaining to the maintenance performed. (Biernat paragraph 112) 

Response to Arguments
Applicant’s arguments filed January 24, 2022 have been fully considered.
	In response to Applicant’s amendments and arguments, on page 9 of the Remarks, regarding the art rejections, the examiner finds unpersuasive. Applicant’s arguments are directed to that the cited art of record fails to disclose “wherein the blockchain platform includes shared nodes and non-shared nodes, the shared nodes including the shared node, and wherein the shared node is controlled by a first entity of a plurality of entities participating in the blockchain platform and a second entity of the plurality of entities” and “ receive a request to write data to the blockchain platform, wherein the request comprises a user identifier and an entity identifier, the user identifier including a first portion that comprises information identifying a user and a second portion that comprises an attribute corresponding to an entity associated with the entity identifier”.  Applicant’s arguments are rendered moot in view of the newly cited reference of Luo. Therefore, the examiner has maintained the 103 rejection. 

Conclusion
	
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Gibb (US 20200242212) – directed to authorizing user access to restricted content, and more particularly, to systems and methods for authorizing access to restricted content associated with a multimedia computer, such as a multimedia computer that is operable by multiple users.

Ventura et al. (US 20180101842) – directed generally the field of computer system architecture and administrating user access to the computer system. An example embodiment relates to the system architecture of a distributed computing system and administrating user access thereto.

Moore (US 20200320211) – directed to managing access to a secured file system, and more specifically, to methods and systems that manage group authority and access to the secured file system in an enterprise environment.

Rosenoer (US 20190020468) – directed to providing access to a service or transaction account, and more particularly, to authorizing account access via blinded identifiers. One example embodiment may provide a method of operation which includes one or more of receiving a new identifier from a user device associated with a user account, creating a hash based on the new identifier, comparing the hash to a hash value associated with one or more identifiers stored in a blockchain, identifying a match of the hash and the hash value associated with the one or more identifiers, authorizing the user account, responsive to identifying the match of the hash and the hash value associated with the one or more identifiers, and deleting the hash, the new identifier, and the hash value associated with the one or more identifiers stored in the blockchain responsive to authorizing the user account.

Adhikari et al. (US 20210390201) – directed to a distributed ledger interface system for background verification of an individual. 

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523.  The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.M./Examiner, Art Unit 3689  
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689